Citation Nr: 0947466	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a panic disorder 
secondary to service-connected posttraumatic stress disorder 
(PSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  In March 
2009, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issue of entitlement to a TDIU being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A panic disorder and anxiety are attributable to or the 
result of service-connected posttraumatic stress disorder 
(PSD).  


CONCLUSION OF LAW

Panic disorder and anxiety are proximately due to service-
connected disease or injury.  38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

The Veteran asserts that he has a panic disorder and anxiety 
as a result of his service-connected PSD.  Having reviewed 
the record, the Board finds that the evidence is in relative 
equipoise, and thus, a finding in favor of service connection 
on a secondary basis is supportable.  

A determination as to whether a panic disorder and anxiety 
are related to service-connected disability requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service-connected disability and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

In this case, there is both positive and negative evidence.  
The Board notes that when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The July 2009 VA opinion concludes that the Veteran has a 
panic disorder and anxiety secondary to service-connected 
PSD.  The examiner noted that panic attacks began in the 
aftermath of PSD, first as an anxious disorder and 
progressing to full blown panic attacks.  The Board finds 
that there is competent evidence tending to establish that 
Veteran has a panic disorder and anxiety secondary to 
service-connected disability.  

The Board notes that while an October 2005 VA examination 
report notes that the Veteran denied panic attacks, ongoing 
anxiety symptoms were noted.  In addition, while the May 2008 
VA examination report notes that the Veteran is not diagnosed 
with a panic disorder with agoraphobia, in a June 2006 VA 
record, a panic disorder with agoraphobia was specifically 
diagnosed.  Regardless, in this case, the Board has accorded 
more probative value to July 2009 VA opinion to the effect 
that the Veteran has a panic disorder and anxiety, which are 
due to service-connected PSD.  The Board notes that the 
claims file was reviewed in association with the July 2009 VA 
opinion and a complete rationale for the opinion was provided 
based on reliable principles.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for a panic disorder and anxiety secondary 
to service-connected PSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

In light of the grant herein of service connection for panic 
disorder and anxiety secondary to service-connected PSD, the 
issue of entitlement to a TDIU should be readjudicated 
following the AOJ's implementation of the grant and the 
assignment of an initial rating.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his PSD with 
panic disorder, anxiety, depression and 
alcohol abuse.  The claims file, to 
include a copy of this Remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was completed.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PSD with panic disorder, 
anxiety, depression and alcohol abuse.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PSD with panic disorder, 
anxiety, depression and alcohol abuse upon 
his social and industrial activities 
including his employability.  The examiner 
should also describe what types of 
employment activities are limited because 
of the Veteran's PSD with panic disorder, 
anxiety, depression and alcohol abuse and 
what types of employment, if any, is 
feasible given his functional impairment.  
Finally, the examiner should provide an 
opinion as to whether the Veteran's PTSD 
with panic disorder, anxiety, depression 
and alcohol abuse renders him unable to 
obtain or maintain substantially gainful 
employment.  The rationale for all 
opinions expressed must be provided.

2.  The AOJ should reevaluate the 
veteran's service connected PSD with panic 
disorder, anxiety, depression and alcohol 
abuse in light of the grant herein and 
readjudicate the issue of entitlement to a 
TDIU.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


